Title: From Benjamin Franklin to Deborah Franklin, 19 July 1770
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, July 19. 1770
This will be delivered to you by our ingenious Countryman Mr. Benbridge, who has so greatly improv’d himself in Italy as a Portrait Painter, that the Connoisseurs in that Art here think few or none excel him. I hope he will meet with due Encouragement in his own Country, and that we shall not lose him as we have lost Mr. West: For if Mr. Benbridge did not from Affection chuse to return and settle in Pensilvania, he certainly might live extreamly well in England by his Profession.
I have just received Letters from you and Mr. Bache and Sally, which I shall answer fully per next Opportunity, having now only time to add my Love to you and them, and to your dear little Boy. I am, as ever, Your affectionate Husband
B Franklin
 
Addressed: To / Mrs Franklin / at / Philadelphia / per favour of / Mr Benbridge
